       Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 1 of 17



                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS

MARIA ALEJANDRA CELIMEN SAVINO,
et al.,

                    Petitioners-Plaintiffs,             Case No. 1:20-cv-10617-WGY

               v.

STEVEN SOUZA,

                    Respondent-Defendant.

                          DECLARATION OF PAMLAR FERREIRA

I, Pamlar Ferreira, declare under penalty of perjury that the following is true and correct to the
best of my knowledge:

   1. My name is Pamlar Ferreira. I am fifty-seven years old. Prior to being released on bail, I
      was detained at the Bristol County House of Corrections.

   2. I have no pending charges against me. I have a single prior conviction – for using false
      identification more than 20 years ago to obtain a passport to return to Trinidad to attend
      my grandfather’s funeral. I was not arrested for this charge until 2018. I fully served an
      eight-month sentence during 2018 and 2019.

   3. I currently live in Brooklyn, NY with my husband.

   4. I suffer from diabetes, hypertension, Post Traumatic Stress Disorder, major depression,
      gastroesophageal reflux disease, sinus complications, and hyperlipidemia. See Ex. A
      (Letter from Dr. Kolla); Ex. B (Bureau of Prisons Medication Summary); Ex. C (Letter
      from Drs. Hope and Amin).

   5. I appealed an Order of Removal in my immigration case on March 11, 2020. There have
      been no updates in my immigration case since March 11, 2020.

   6. I was admitted to bail by Judge Young on April 9, 2020. I was released on bail on April
      10, 2020. I received release paperwork on April 10, 2020. On a portion of that
      paperwork, ICE marks a box suggesting that I am a sex offender. Ex. D (Release
      Paperwork) at 3. I have zero record of sex offenses.

   7. On April 10, 2020, my family and I were advised by my immigration attorney, at the
      request of Class counsel, of Judge Young’s conditions of release.



                                                  1
      Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 2 of 17



   8. As part of my bail conditions, I wear an ankle monitor. The officer who gave me my
      monitor was an ICE officer in Burlington, MA. That officer, while fitting my monitor in
      Burlington, told me I was to quarantine for fourteen days and that after those fourteen
      days, as long as I stay within Brooklyn, I am in compliance with my conditions of
      release. I asked that officer if this meant I could go to the supermarket and the pharmacy
      after the quarantine period. That officer told me yes and that he did not think I would
      have a problem if I did so. That officer also told me that I would need to wear the
      monitor for one to two months. I will have been wearing the monitor for two months on
      June 10, 2020.

   9. No ICE officer or other official has contacted me since I arrived in Brooklyn on April 10,
      2020. I was given contact information for a probation officer when I received my
      criminal sentence on March 26, 2019. Since I do not know who to contact from ICE, I
      have been calling this probation officer to make sure I am meeting the conditions of my
      bail. He has reiterated that I need to stay in Brooklyn, with the exception of being
      permitted to go to Manhattan for immigration court hearings.

   10. In reliance on what I was told by the ICE officer when receiving my ankle monitor, and
       the advice from my probation officer, I have left my apartment to go to the grocery store
       once a week, to pick up medications from the pharmacy, and once to bring my husband to
       the hospital when he was experiencing neck pain. I informed my probation officer about
       three weeks ago about each of these actions to ensure that I was following the correct
       protocol.

   11. Since being admitted to bail, I have been living at 146 East 88th Street #5 Brooklyn, NY,
       11236. This address differs from the one provided in previous briefing to the Court. It is
       the address that was approved by U.S. Immigration and Customs Enforcement (“ICE”)
       upon my release. See Ex. D.

   12. My house is set up so that I have steps in the front leading to a mailbox and I have a
       small yard in the back of my home. Almost every day I walk to receive the mail in the
       front of the house and in my back yard, where I exercise.

   13. My release paperwork from ICE states that I must report to the Duty Officer on June 2,
       2020. Prior to June 2, 2020, I called ICE multiple times to see if I should still report to
       the Duty Officer given the current pandemic. I did not get a response. On June 2, 2020, I
       reported to ICE’s field office in Manhattan at 26 Federal Plaza 19th Floor, New York, NY
       10278. This was the address specified in my release paperwork. Ex. D. When I arrived,
       I was told by officers that the office was closed.

   14. This declaration was read to me, and I swear it is true. I have authorized Mike Brown, an
       attorney at WilmerHale, to sign for me.

Date: June 5, 2020                                                 /s/ Pamlar Ferreira
                                                                       Pamlar Ferreira


                                               2
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 3 of 17




              EXHIBIT 6A
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 4 of 17
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 5 of 17




              EXHIBIT 6B
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 6 of 17
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 7 of 17
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 8 of 17




              EXHIBIT 6C
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 9 of 17
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 10 of 17




              EXHIBIT 6D
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 11 of 17
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 12 of 17
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 13 of 17
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 14 of 17
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 15 of 17
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 16 of 17
Case 1:20-cv-10617-WGY Document 241-4 Filed 06/25/20 Page 17 of 17
